Citation Nr: 1600506	
Decision Date: 01/07/16    Archive Date: 01/21/16

DOCKET NO.  14-13 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an initial rating of 50 percent for posttraumatic stress disorder (PTSD) from November 10, 2008 through March 24, 2013.

2.  Entitlement to service connection for a skin disorder.

3.  Entitlement to service connection for residuals of a fracture, 3rd metacarpal right hand.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse

ATTORNEY FOR THE BOARD

S. Tromble, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1978 to April 1992.

This appeal comes to the Board of Veterans' Appeals (Board) from a December 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas (hereinafter, "Agency of Original Jurisdiction" or "AOJ").

On August 6, 2014, the Veteran testified before the undersigned Veterans Law Judge ("VLJ") at a video conference hearing in North Little Rock, Arkansas.  A transcript of the hearing is of record.  At that hearing, the Veteran abandoned his appeal for service connection of sleep apnea.  He also made it clear that he was not contesting the 50 percent rating assigned for PTSD as of March 2013.

The Veteran has clearly limited his appeal of the initial rating assigned to his PTSD to entitlement to a 50 percent rating from November 10, 2008 through March 24, 2013 (the "Appeal Period").  See VA Form 9 ("my (PTSD) should be Rated at 50 percent from the date of November 10, 2008"); Hearing Transcript at 6 (representative argues "The 50 percent should go back to the 2010").  Accordingly, this appeal is limited to whether a 50 percent rating for the Appeal Period is warranted based on the evidence of record pertinent to that timeframe.  While several documents have been added to the Veteran's electronic claims file after the AOJ issued a statement of the case addressing the Veteran's PTSD in May 2013, these records are not pertinent to whether a 50 percent rating for the Appeal Period is warranted, so the Board may proceed with its adjudication of this claim.

This appeal was processed using the VBMS paperless claims processing system. Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  

The Board notes that in October 2015, the Veteran filed a claim for a total disability rating based on individual employment (TDIU), but that this issue has yet to be adjudicated by the AOJ.  Therefore, the Board is referring this issue back to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

The issues of service connection for a skin disorder and residuals of a fracture, 3rd metacarpal right hand, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  At the Board hearing, the Veteran clearly abandoned his appeal for service-connection for sleep apnea, and limited his appeal for an initial rating for his PTSD to entitlement to a 50 percent rating from November 10, 2008 through March 24, 2013.

2.  The Veteran's service-connected PTSD caused occupational and social impairment with reduced reliability and productivity from November 10, 2008 through March 24, 2013.


CONCLUSIONS OF LAW

1.  The Veteran can and has limited his appeal to whether he is entitled to an increased initial rating of 50 percent from November 10, 2008 through March 24, 2013.  AB v. Brown, 6 Vet. App. 35, 39 (1993). 

2.  The criteria for an initial rating of 50 percent for service-connected PTSD from November 10, 2008 through March 24, 2013, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.7, 4.125, 4.126, 4.130, DC 9411 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability Ratings Generally

Disability ratings are determined by applying a schedule of ratings that is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, reasonable doubt will be resolved in the Veteran's favor.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the Veteran working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been established and an increase in disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where, as here, the question for consideration is the propriety of the initial evaluation assigned after service-connection has been awarded, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of staged ratings is required.  Federson v. West, 12 Vet. App. 119, 126 (1999).  Staged ratings are appropriate whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant differing ratings.  Francisco, 7 Vet. App. at 58.


General Rating Formula for Mental Disorders 

PTSD is evaluated under the General Rating Formula for Mental Disorders. 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411.   The General Rating Formula for Mental Disorders includes criteria for rating mental disorders at various levels of disability ranging from 0 to 100; however, because the Veteran has limited his appeal to whether he is entitled to an initial rating of 50 percent rather than the assigned 30 percent, only the criteria for those two ratings will be discussed. 

A 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  A higher 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., the retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing effective work and social relationships.

Symptoms listed in the General Rating Formula for Mental Disorders are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  If the evidence in the record demonstrates that a veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, that rating will be assigned.  Id. at 443.

When assigning a rating for a mental disorder, the frequency, severity, and duration of psychiatric symptoms, the length of any remission in symptoms, and the veteran's capacity for adjustment during periods of remission must be considered.  38 C.F.R. § 4.126.  An evaluation will be assigned based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of examination.  Id.

The terminology in the General Rating Formula for Mental Disorders is based upon the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-5).  During the course of this appeal, the VA amended the General Rating Formula for Mental Disorders and its adjudication regulations to remove outdated references to a previous version of the manual-the DSM IV.  See 79 Fed. Reg. 149, 45094 (Aug. 4, 2014).  The use of the DSM-5 applies to all claims received by the VA or pending before the AOJ on or after August 4, 2014, but does apply to claims that have been certified for appeal to the Board or are pending before the Board as of that date.  See id.; see also 80 Fed. Reg. 53, 14308 (Mar. 19, 2015).   Here, because the AOJ certified the Veteran's appeal to the Board in May 2014, the DSM-IV, rather than the DSM-5, is applicable.  

The DSM-IV contains a Global Assessment of Functioning (GAF) Scale, no longer used in the DSM-5, which includes scores ranging between 0 and 100 percent.  These scores represent a way to operationalize the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness.  See American Psychiatric Association, Diagnostic and Statistical Manual of Mental Disorders 32 (4th ed. 1994).  Mental health treatment records and a VA examination conducted during the Appeal Period indicate that the Veteran had been assessed as having GAF scores ranging from 48 to 65.

Scores on the GAF Scale ranging from 70 to 61 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships. Scores ranging from 60 to 51 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupations, or school functioning (e.g., few friends, conflicts with peers and co-workers).  Id.  Finally, scores ranging from 50 to 41 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or serious impairment in social, occupational, or school functioning (i.e., no friends, unable to keep a job).


Increased Initial Rating for PTSD from 30 Percent to 50 Percent

The Veteran's PTSD was service connected in a rating decision dated December 13, 2010 and assigned an initial rating of 30 percent rating effective November 10, 2008, the date the claim to reopen was received.  In May 2013, the AOJ increased that rating to 50 percent and assigned the date of the last VA examination- March 25, 2013- as the date the increase would become effective.   As discussed, the Veteran has limited his appeal to the issue of whether he is entitled to a 50 percent rating for his PTSD from November 10, 2008 through March 24, 2013, the period immediately preceding the increase to 50 percent.  Accordingly, the evidence discussed in this decision will focus primarily on the evidence of record within this Appeal Period.

On March 25, 2013, the Veteran underwent a VA examination to assess the severity of his PTSD.   The examiner confirmed that the Veteran continued to meet the criteria for a PTSD diagnosis and noted symptoms of depressed mood, anxiety, and chronic sleep impairment.  The examiner assessed the Veteran's GAF score at that time as 53, a score reflecting moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupations, or school functioning (e.g., few friends, conflicts with peers and co-workers).  While the AOJ subsequently relied on this examination to increase the Veteran's disability rating from 30 percent to 50 percent disabling effective March 25, 2013, a review of the evidence indicates that the Veteran's symptoms and the functional impact of those symptoms, more closely approximated a 50 percent rating throughout the Appeal Period. 

Throughout the Appeal Period, the Veteran has been treated for his PTSD at the VA.  The Veteran's VA treatment records from November 2008 through his March 2013 VA examination indicate that his PTSD symptoms have included anxiety, exaggerated startle response, sleep disturbance (including too little and sometimes too much sleep),  bad dreams, night sweats, intrusive thoughts about the war, and irritability.  See generally,  VA mental health notes from  November 20, 2008 through January 22, 2013; see also Statements in Support of Claim dated October 1, 2008 (noting sleep disturbance, startle response, bad dreams), December 5, 2008 (noting sleep loss, night sweats, bad dreams, emotional anxiety and concentration at work), December 16, 2010 (noting fatigue on the job, depression, relationship issues, and some hygiene changes), February 26, 2010 (noting depressed mood, sleep disturbance, and some hygiene changes), and August 9, 2011 (noting sleep pattern disturbance and flashbacks). 

In a mental health note dated on November 20, 2008, the clinician noted that the Veteran had a diagnostic interview at the VA in September 2008 and at that time while he remained highly functional in both the social and occupational spheres, his symptoms of sleep disturbance, avoidance, and irritability had caused him significant distress.  The clinician went on to state that the Veteran had historically used work and activities to distract himself, but that his symptoms had become exacerbated.    At this time he was having nightmares about one to two times per week and had been emotionally labile.  He was assessed to have a GAF score of 53, the same score as the VA examiner assigned in the Veteran's March 25, 2013 examination.    The clinician working with the Veteran on November 20, 2008, similarly assessed him as having a GAF score of 55 at that time.

GAF scores reflected in the mental health treatment records during and immediately preceding the Appeal Period ranged between 53 and 65, with an average GAF over this period of 59, a score consistent with both the VA mental health treatment note in November 2008 and the VA examination conducted in March 2013.    See VA Mental Health Notes from September 17, 2008 through January 22, 2013.  A VA medical examiner who examined the Veteran in November 2010 assigned a GAF score of 48.  The examiner noted the fact that the Veteran's symptoms, including anxiety and dysphoria, occur most days and were moderate to severe.  The examiner also explained the impact his symptoms have on the Veteran's everyday activities.  Specifically, the examiner noted that the Veteran had lost interest in many activities he had once enjoyed in order to avoid crowds and prevent re-experiencing his trauma.  Finally, the examiner noted that the Veteran's symptoms had impacted his work in that he had been written up for insubordination and called in a lot because he had lost interest in work.  

This November 2010 assessment of the Veteran's functional impairment is consistent with, and supported by, other medical and lay evidence in the record.  For example, there is evidence in the record that the Veteran's PTSD symptoms reduced his reliability and productivity at work.  Specifically, the Veteran has testified that he has been formally disciplined for insubordination and for calling in too much.   See Hearing Transcript 8-10, 21-22.    He has explained that his angry outbursts and the frequency of those outbursts have caused his co-workers to label him as an angry person.  See Hearing Transcript at 9; mental health notes dated April 8, 2011 and February 17, 2012.

The Veteran's PTSD symptoms have also put a strain on his relationship with his spouse of 34 years.  The Veteran's spouse has stated that her husband's traumatic experiences have changed his personality and that he now experiences mood swings which can sometimes be combative.   See letter from spouse dated August 2, 2011; Hearing Transcript at 14.  The Veteran's emotional lability, irritability, and anxiety have increased both his dependence on his wife and his insecurity about their relationship, adding yet further strain.  See, e.g., mental health notes dated September 19, 2012, December 7, 2012, and January 22, 2013.  The Veteran's spouse has also testified that her husband's condition necessitates that she talk to him many times a day while she is at work just to "calm him down."  Hearing Transcript at 13.  Dealing with the Veteran's short temper and his tendency to get angry over any little thing, have made marital communication difficult.  See id. at 14.    

The Veteran's PTSD symptoms have also had an impact on his other family relationships, sometimes causing him to avoid his five grandchildren or take less pleasure in significant family milestones such as his son's marriage in 2010.  See VA examination dated June 4, 2011 (noting that the Veteran stated he just does not want to be around his wife and family, but knows that this emotion is not right); see also Hearing Transcript at 14. 

The Veteran's desire to isolate himself from social situations has also impacted his friendships.  See VA examination dated June 4, 2011.  While outside the Appeal Period, it is noteworthy that this isolation from friends appears to have begun well before November 2008.  See, e.g., Letter of M.A. dated November 13, 2005 (Veteran's longtime friend noted that he "stays to himself" and no longer goes for walks, plays sports, or talks about family like he once did ).
 
In summary, while the Veteran was able to maintain his job and remain in his marriage during the Appeal Period, his work relationships, as well as his social and family relationships, have been negatively impacted by his PTSD symptoms.  He has had some disciplinary problems at work and has been less reliable, as he calls into work at least once a month.  Moreover, he engages in behavior that isolates him from his coworkers, friends, and family, and from the things he once enjoyed doing.  Accordingly, a 50 percent rating more closely approximates the Veteran's symptoms and his resulting functional impairment.

Extraschedular Consideration 

Whether the Veteran should be referred for extraschedular consideration for his PTSD during the Appeal Period has been considered, but a referral is not warranted.    Where an exceptional case arises in which a rating based on the statutory schedules is found to be inadequate, consideration of an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made.  38 C.F.R. § 3.321(b)(1).  
Whether a veteran is entitled to an extraschedular rating under 38 C.F.R. § 3.321(b) is a three-step inquiry.  Thun v. Peake, 22 Vet. App. 111 (2008).  The threshold factor for extraschedular consideration is a finding that the evidence before the VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  This means that initially there must be a comparison between the level of severity and symptomatology of the veteran's service-connected disability with the established criteria found in the rating schedule for that disability. If the criteria reasonably describe the veteran's disability level and symptomatology, then the veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.  38 C.F.R. § 3.321.  
When the criteria in the rating schedule do not reasonably describe the veteran's disability level and symptomatology, a determination must be made as to whether the veteran's exceptional disability picture exhibits other related factors such as marked interference with employment and frequent periods of hospitalization.  Id.; see also Thun, 22 Vet. App. at 115-16.   When an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether the veteran's disability picture requires the assignment of an extraschedular rating.  Id.
In this case, the Veteran's symptoms associated with his service-connected PTSD for the period on appeal-including anxiety, exaggerated startle response, sleep disturbance (including too little and sometimes too much sleep),  bad dreams, night sweats, intrusive thoughts about the war, and irritability-as well as the social and work impairment caused by these symptoms are contemplated by the General Rating Formula For Mental Disorders, and such criteria served as the basis for an increase in the rating assigned for the Appeal Period.  See 38 C.F.R. § 4.130, DC 9411.   
A Veteran may also be entitled to a referral for an extraschedular evaluation based on multiple service-connected disabilities, the combined effect of which is exceptional and not captured by schedular evaluations.  See 38 C.F.R. § 3.321(b); Johnson v. Macdonald, 762 F.3d 1362 (Fed. Cir. 2014).  In addition to his PTSD, the Veteran is also service-connected for a left ankle sprain which is currently rated at 20 percent disabling, tinnitus which is currently rated at 10 percent disabling, and residuals from the fracture of a right hand rated noncompensable.  There is no suggestion in the record, and the Veteran does not assert, that the combined effects of his service connected disabilities create such an exceptional disability picture during the Appeal Period as to render the schedular rating criteria inadequate.     
For all the foregoing reasons, referral for an extraschedular rating for the Veteran's PTSD, either standing alone or in combination with his other service-connected disabilities, is not warranted.

Total Disability Based on Individual Unemployability (TDIU)
The evidence of record during the Appeal Period does not reflect an inferred claim for TDIU.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).   The Veteran testified in 2014 that he was still working full-time, so there was no allegation he was unable to maintain gainful employment.  However, he filed a claim for TDIU in October 2015 in which he indicated that he has been unemployed due to his PTSD and other disabilities since April 2015.  This TDIU claim has yet to be adjudicated in the first instance by the AOJ, and is therefore being referred back to the AOJ for appropriate action.

Duties to Notify and Assist
Under applicable criteria, including the Veterans Claims Assistance Act of 2000 (VCAA), the VA has certain notice and assistance obligations to veterans.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.103, 3.156(a), 3.159, 3.326(a). 

Notice must be provided to a veteran before the initial unfavorable AOJ decision on a claim for VA benefits and must:  (1) inform the veteran about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the veteran about the information and evidence that the VA will seek to provide; and (3) inform the veteran about the information and evidence the veteran is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  With respect to service connection claims, notice should also advise a veteran of the criteria for establishing a disability rating and effective date of award.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  When the veteran's claim is one to reopen a previously denied claim, the veteran must also be notified about the reasons why the prior claim had been denied, the meaning of "new and material" evidence,  and the evidence necessary to substantiate a reopened claim.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  Here, the required notice was provided to the Veteran in a letter dated in December 2008, before the initial rating decision was issued in December 2010.  This letter informed the Veteran of all the aforementioned notice elements.  Accordingly, all the notification requirements of the VCAA have been satisfied as to both timing and content.   
   
The VA's duty to assist has also been satisfied.  All the necessary development for the adjudication of the claim has been accomplished, including obtaining the Veteran's service treatment records and available post-service treatment records.   

The Veteran was also provided with VA examinations to assess his PTSD.  The first exam was conducted in November 2010 and that second was conducted in March 2013.   Both exams have been associated with the claims file.  

These two VA examinations were adequate for rating purposes.  The VA examiners reviewed the Veteran's claims file, interviewed the Veteran and in the course of that interview took a detailed history from him, and conducted a clinical evaluation which provided an adequate discussion of the relevant symptomology.   

On August 6, 2014, the Veteran was also afforded a hearing before the undersigned VLJ, and that hearing complied with all applicable laws and regulations.  The VLJ who chairs the hearing has the duty to fully explain the issues and suggest the submission of evidence which the Veteran may have overlooked and which would be of advantage to his case.  38 C.F.R. § 3.103 (c)(2); see also Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

Here, the VLJ clarified the issues on appeal with the Veteran and his representative, and specifically asked the Veteran questions about his PTSD and its impact on his ability to function.  Finally, neither the Veteran nor his representative has asserted that the VA failed to comply with 38 C.F.R. § 3.103(c)(2).  As such, and consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

For all the foregoing reasons, the VA has satisfied its duties to notify and assist the Veteran, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because the VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  


ORDER

Entitlement to an initial rating of 50 percent for PTSD is granted from November 10, 2008 through March 24, 2013, subject to the laws and regulations governing the award of monetary benefits.


REMAND

In August 2014, the AOJ issued a rating decision which included denials of service connection for a skin condition and residuals of a fracture involving the 3rd metacarpal of the Veteran's right hand.  In October 2014, the Veteran filed timely notices of disagreement with these two issues.  Based on a review of the claims file, it does not appear the AOJ issued a statement of the case as to these claims.  Accordingly, the Veteran's October 2014 notices of disagreement are still pending and remand is required so that the AOJ can issue a statement of the case addressing these claims.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  These claims will be returned to the Board after the issuance of the statement of the case only if perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1993).

Accordingly, the case is REMANDED for the following action:

Provide the Veteran with a statement of the case addressing his claims for service connection of a skin disorder and residuals of a fracture, 3rd metacarpal of the right hand.  The AOJ should also advise the Veteran that he must file a substantive appeal within 60 days.  If a timely substantive appeal is not filed, these claims should not be certified to the Board.  If appealed, subject to current appellate procedures, these claims should be returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


